DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of invention I (claims 1-6), without traversed, is acknowledged.

Following prior arts are considered pertinent to applicant's disclosure.
US20160059865 (Ricci)
US 20170169306 A1 (Chen)
US 20180127001 A1 (most relevant Fig. 3A)
US 20140309806 A1 (para 822; Fig.1; ; sensor memory; recognizer para 366)
US 20180225307 A1 (could be used as secondary claims 1-3)
US 20170169639 A1 (Abstract, Fig.1, para 8-10; vehicle biometric authentication and communication)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:	
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:	
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Chen.

Regarding Claim 1. Ricci teaches a method for managing network uploading between a vehicle [(para 213, Fig.22)] and a remote computer[(Remote Access Device)] , the vehicle including a vehicle onboard computer [(Parental control module 2232/Vehicle Reporting Module 2208 /device 212)]  and multiple sensory subsystems [(Fig.3 unit 340, Fig.7)] , the method comprising:	 forwarding a first instruction from the vehicle onboard computer to a first sensory subsystem in accordance with an inquiry stored in a memory of the vehicle onboard computer [(Parental control module initiates the request/instruction to begin monitoring { para 105}; Report request is made {para 532, 86}.Fig.27-28 the reporting procedure that is a part of parental control procedure {para 535, 536}. That is, reporting request or instruction is made from parental control module or other computer system to the reporting module {Fig.22}; reporting module is part of vehicle on board computer {para 213, Fig.22, Fig.3}. In a computer system such as Fig.3, it is understood that instruction is stored in a memory)] :	 storing the first instruction from the vehicle onboard computer in a first current storage of the first sensory subsystem [(the vehicle reporting module + the camera application module  determines that the vehicle has more occupants than that allowed by the parental control module; indicate the sensing system/camera system got the instruction and rules/recognizer of the parental control system )] :	 activating a set of first sensory elements in the first sensory subsystem based on the first instruction [(para 537)] :	 obtaining first sensed information by the first sensory elements [(occupant, para 527)] :	 processing the first sensed information[(determines that the vehicle has more occupants than that allowed by the parental control module, para 527)] :	 forwarding the first data stream to the vehicle onboard computer: and uploading a result from the first data stream from the vehicle onboard computer to the remote computer [(“this information can be reported to the remote access device 2224”; para 527; reporting to user {para 321}; “cooperating with the vehicle reporting module 2208, could inform the child, via a communication to a smart phone, that they have to go”; para 534)] .

Ricci does not explicitly show forwarding a first recognizer and using the first recognizer to generate response 
However, in the same/related field of endeavor, Chen teaches forwarding a first recognizer and using the first recognizer to generate response [(para 57; training device send characterizing features {recognizer} to camera 110 for detecting objects associated with those characterizing features)] .

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because  such inclusion would reduce detection time with lower processing power [(Chen para 50)] 

Ricci additionally teaches with respect to claim 2. The method of claim 1, further comprising:	 receiving the inquiry from the cloud system via a wireless communication network: and generating the first instruction and the first recognizer in response to the inquiry. [(Turn on reporting S2820, Fig. 27)] 

Ricci additionally teaches with respect to claim 3. The method of claim 1, further comprising generating a data stream representing a result to the inquiry in response to the first data stream and uploading the data stream from the vehicle onboard computer to the cloud system via a wireless communication network[(para 234 & Fig.2)] .

Ricci in view of Chen additionally teaches with respect to claim 4. The method of claim 1, further comprising: 	 forwarding a second instruction and a second recognizer from the vehicle onboard computer to a second sensory subsystem in accordance with the inquiry stored in the vehicle onboard computer memory [( vehicle has many sensor sets {Fig.7A and 7B) and many reporting capabilities {Ricci para 523} , multiples features are sent for detecting multiple objects {Chen para 57})] : storing the second instruction and second recognizer from the vehicle onboard computer in a second current storage of the second sensory subsystem and activating a set of second sensory elements based on the second instruction and second recognizer. [(multiple storage {Ricci para 245}, multiple cameras/sensor system {Fig.7A, Fig.7B}, each camera can have separate storage {Chen para 79} many reporting capabilities {Ricci para 523} ;multiples features/recognizers  are sent for detecting multiple objects {Chen para 57} )] 


Ricci in view of Chen additionally teaches with respect to claim 5. The method of claim 4, further comprising:	 obtaining second sensed information by the set of second sensory elements and processing the second sensed information in response to the second recognizer: generating a second data stream representing a second answer in response to the second instruction and the second recognizer: and forwarding the second data stream to the vehicle onboard computer uploading a second result from the second data stream from the vehicle onboard computer to the remote computer. [(see analysis of claim 1 and note multiple storage {Ricci para 245}, multiple cameras/sensor system {Fig.7A, Fig.7B}, each camera can have separate storage {Chen para 79} many reporting capabilities {Ricci para 523}; multiples features/recognizers are sent for detecting multiple objects {Chen para 57} )] 


Chen additionally teaches with respect to claim 6. The method of claim 1, wherein the first recognizer is a symbol [(Chen para 59, characterizing feature of an object)] or sound and wherein forwarding the first instruction and the first recognizer from the vehicle onboard computer to the first sensory subsystem includes transmitting a visual instruction to a video subsystem for searching the symbol via captured video data from at least one camera [(Chen para 75, 57; the prior art teaches at least one of the alternatives)]  or transmitting an audio instruction to an audio subsystem for searching for the sound via observed audio data from at least one microphone 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426